Case 9:20-cv-81066-RS Document 1 Entered on FLSD Docket 07/07/2020 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. _________________

 JAMES VELASQUEZ,

        Plaintiff,

 vs.

 RKC LAND DEVELOPMENT, INCORPORATED
 a Florida For-Profit Corporation, and
 ROBERT K. CARTER, JR., individually,

       Defendants.
 ___________________________________/

                                           COMPLAINT
        JAMES VELASQUEZ (“Plaintiff”), by and through the undersigned counsel, hereby sues

 RKC LAND DEVELOPMENT, INC. (“RKC” or the “Company”), a Florida Profit Corporation

 and ROBERT K. CARTER, JR. (“Carter”), individually (collectively “Defendants”) and alleges

 as follows:

                                        INTRODUCTION

        1.      This is an action for unpaid overtime wages pursuant to the Fair Labor Standards

 Act, 29 U.S.C. §§ 201 et seq. (“FLSA”).

        2.      Plaintiff seeks damages within this Court’s jurisdiction, reasonable attorneys’ fees

 and costs pursuant to the FLSA, and all other remedies allowable by law.

                          PARTIES, JURISDICTION, AND VENUE

        3.      RKC is and was a Florida For-Profit Corporation conducting business in Palm

 Beach County, Florida from July 7, 2017 through June 1, 2020 (the “relevant period”).



 1|Page
                                  PERERA BARNHART ALEMÁN
                        12401 Orange Drive· Suite 123 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           www.pba-law.com · Phone (786) 485.5232
Case 9:20-cv-81066-RS Document 1 Entered on FLSD Docket 07/07/2020 Page 2 of 9



        4.      During the relevant period, Robert K. Carter, Jr. was the President and Operator of

 RKC.

        5.      Plaintiff was formerly employed by Defendants and performed work for

 Defendants in Palm Beach County, Florida.

        6.      Venue is proper in this Court because Defendants transact business in this District,

 Defendants maintain a principal place of business in this District, Defendants employed Plaintiff

 in this District, and the claims arose within the District.

                                        GENERAL ALLEGATIONS

    A. RKC’s Business and Interstate Commerce

        7.      RKC operates as a company specializing in property cleaning, importing/exporting

 of earth materials, construction of ponds and lakes, various removal of vegetation and construction,

 and other construction/removal services.

        8.      RKC’s gross annual revenue exceeded $500,000.00 during 2017, 2018, 2019, and

 is expected to exceed $500,000.00 during 2020.

        9.      RKC customarily and regularly sold goods and services across state lines.

        10.     RKC customarily and regularly marketed its’ services across state lines, especially

 through use of online means.

        11.     At all relevant times, RKC employed two or more employees that customarily,

 continually, and regularly handled goods and materials that i) were purchased from a person or

 entity outside the state of Florida and/or ii) were purchased in Florida but had previously traveled

 through interstate commerce.

        12.     Upon information and belief, RKC obtained and solicited funds from non-Florida

 sources, accepted funds from non-Florida sources, used telephonic (or other electronic)
 2|Page
                                   PERERA BARNHART ALEMÁN
                         12401 Orange Drive· Suite 123 · Davie, FL 33330
                      300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                            www.pba-law.com · Phone (786) 485.5232
Case 9:20-cv-81066-RS Document 1 Entered on FLSD Docket 07/07/2020 Page 3 of 9



 transmissions going over state lines to do its business, transmitted funds outside the State of

 Florida, used electronic means to market and run their business in a way that was not limited to

 Florida, and otherwise regularly engaged in interstate commerce during the relevant period.

           13.   RKC, upon information and belief, accepts checks, wire transfers, and other forms

 of payments that are made or processed outside the state of Florida, and did so during the relevant

 period.

           14.   RKC is an employer engaged in interstate commerce and subject to the FLSA.

    B. RKC’s Employment and Failure to Properly Pay Plaintiff

           15.   Plaintiff began working for Defendants during December 2017.

           16.   Plaintiff was hired to work for Defendants as a non-exempt machine operator.

 Plaintiff continued in this role until the end of his employment on June 1, 2020.

           17.   Plaintiff was paid an hourly rate of $18.00 which increased to $20.00 at the start of

 2020.

           18.   During his employment, Defendants’ timekeeping system consisted of providing

 Plaintiff a journal with carbon copy pages for him to notate his dates of work, work site locations,

 and daily work hours.

           19.   At the end of each week, Plaintiff turned in the original of each page and retained

 the carbon copy.

           20.   As such, Defendants, at all material times, had knowledge of Plaintiff’s weekly

 work hours, yet still failed to tender proper payment.

           21.   Throughout Plaintiff’s employment with Defendants, Plaintiff regularly worked at

 least fifty (50) to sixty (60) hours a week.


 3|Page
                                   PERERA BARNHART ALEMÁN
                         12401 Orange Drive· Suite 123 · Davie, FL 33330
                      300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                            www.pba-law.com · Phone (786) 485.5232
Case 9:20-cv-81066-RS Document 1 Entered on FLSD Docket 07/07/2020 Page 4 of 9



        22.       Throughout Plaintiff’s employment, Plaintiff, and other employees, would work

 overtime hours for which Defendants paid the initial forty (40) hours with a check and overtime

 hours were paid, in cash, at the employees’ straight/regular hourly rate. As such, Plaintiff, and

 other employees, are owed a halftime rate for each and every overtime hour worked.

        23.       During the final two months of Plaintiff’s employment, he was required to work at

 sites much further away from Defendants’ shop.

        24.       Plaintiff was required to drive to Defendants’ shop in the morning, prepare for the

 day at the shop (approximately fifteen (15) minutes), and drive to the work site (approximately

 one-and-one-half hours).

        25.       At the end of the day, Plaintiff was required to drive back to Defendants’ shop

 (approximately one-and-one-half hours), unload/unpack equipment and materials at the shop

 (approximately fifteen (15) minutes), and then drive home. This work site travel and “shop time”

 totaled nearly three and a half hours per day.

        26.       Defendants, however, would not permit Plaintiff to record this work site travel and

 “shop time” despite these activities constituting compensable work under the FLSA. This

 underreporting instruction clearly violates the FLSA. As such, Plaintiff was never paid any wages

 for this work.

        27.       Making matters worse, Defendants, during the last month (four (4) weeks) of

 Plaintiff’s employment, failed to tender to Plaintiff any wages for overtime hours worked despite

 knowledge of those work hours.

        28.       Despite having knowledge of Plaintiff’s work hours, RKC willfully and

 intentionally failed to properly Plaintiff with a proper overtime premium for each overtime hour

 worked.
 4|Page
                                    PERERA BARNHART ALEMÁN
                          12401 Orange Drive· Suite 123 · Davie, FL 33330
                       300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                             www.pba-law.com · Phone (786) 485.5232
Case 9:20-cv-81066-RS Document 1 Entered on FLSD Docket 07/07/2020 Page 5 of 9



          29.   Plaintiff remained employed by RKC until June 1, 2020.

          30.   RKC was responsible for recording Plaintiff’s work hours, paying Plaintiff’s

 wages, and ensuring compliance with the FLSA’s requirement to calculate and tender overtime

 wages.

          31.   RKC was Plaintiff’s employer, joint employer, or co-employer for purposes of the

 FLSA as the term employer is defined by 29 U.S.C. § 203.

          32.   RKC intentionally refused to pay Plaintiff overtime wages he was owed under the

 FLSA.

    C. Robert K. Carter, Jr.’s Employment of, and Failure to Properly Pay, Plaintiff

          33.   During the relevant period, Carter was the President and operator of RKC.

          34.   Carter was responsible for running the day-to-day operations of RKC.

          35.   During Plaintiff’s employment, Carter was responsible for verifying the recording,

 calculating, and properly paying Plaintiff’s work hours.

          36.    During Plaintiff’s employment, Carter was responsible for handling the

 Company’s payroll.

          37.   Carter intentionally refused to pay Plaintiff proper overtime wages that he was

 owed under the FLSA.

          38.   Carter is Plaintiff’s employer, joint employer, or co-employer for purposes of the

 FLSA as the term employer is defined by 29 U.S.C. § 203.

                                      COUNT I
                            OVERTIME VIOLATION BY RKC
                        UNDER THE FAIR LABOR STANDARDS ACT

          39.   Plaintiff re-alleges and incorporates by reference the allegations in paragraphs 1

 through 38 above as if fully set forth herein.
 5|Page
                                   PERERA BARNHART ALEMÁN
                         12401 Orange Drive· Suite 123 · Davie, FL 33330
                      300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                            www.pba-law.com · Phone (786) 485.5232
Case 9:20-cv-81066-RS Document 1 Entered on FLSD Docket 07/07/2020 Page 6 of 9



        40.     RKC’s gross annual revenue exceeded $500,000.00 during 2017, 2018, 2019, and

 is expected to exceed $500,000.00 during 2020.

        41.     As part of its business, RKC purchased goods and materials that traveled through

 interstate commerce.

        42.     These goods and materials were customarily, continually, and regularly handled by

 two or more employees, including Plaintiff.

        43.     Upon information and belief, RKC obtained and solicited funds from non-Florida

 sources, accepted funds from non-Florida sources, used telephonic transmissions going over state

 lines to do its business, transmitted funds outside the State of Florida, used electronic means to

 market and run its business in a way that was not limited to Florida, and otherwise regularly

 engaged in interstate commerce during the relevant period.

        44.     RKC, upon information and belief, accepted credit card payments, wire transfers,

 and other forms of payments made or processed outside the state of Florida during the relevant.

        45.     RKC advertised and/or marketed its services across state lines.

        46.     RKC is an employer engaged in interstate commerce and subject to the FLSA.

        47.     During his employment with RKC, Plaintiff worked overtime hours for which he

 was not compensated at a rate of no less than time-and-a-half his regularly rate of pay as required

 by the FLSA.

        48.     Indeed, there were weeks with RKC where Plaintiff was not paid any wages for his

 overtime hours.

        49.     RKC did not compensate Plaintiff for his overtime despite knowledge of the

 overtime hours Plaintiff worked.

        50.     Plaintiff is owed unpaid overtime compensation pursuant to the FLSA.
 6|Page
                                  PERERA BARNHART ALEMÁN
                        12401 Orange Drive· Suite 123 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           www.pba-law.com · Phone (786) 485.5232
Case 9:20-cv-81066-RS Document 1 Entered on FLSD Docket 07/07/2020 Page 7 of 9



        51.     In addition, RKC is liable for double the overtime amounts owed as liquidated

 damages under the FLSA as a result of its intentional and willful violations for up to the three-year

 statute of limitations afforded by the FLSA.

        WHEREFORE, Plaintiff respectfully requests that the Court:

                      a. Enter judgment for Plaintiff against RKC under the FLSA;

                      b. Award Plaintiff actual damages for the unpaid wages;

                      c. Award Plaintiff liquidated damages;

                      d. Award Plaintiff his attorneys’ fees and costs;

                      e. Award Plaintiff all recoverable interest; and

                      f. Award any other relief this Honorable Court deems just and proper.

                                   COUNT II
                  OVERTIME VIOLATIONS AGAINST CARTER UNDER
                        THE FAIR LABOR STANDARDS ACT

        52.     Plaintiff re-alleges and incorporates by reference the allegations in paragraphs 1

 through 38 above as if fully set forth herein.

        53.     Carter operated the day-to-day activities of RKC, had supervisory authority over

 Plaintiff, and was partially or totally responsible for paying Plaintiff’s wages.

        54.     During Plaintiff’s employment with Defendants, Plaintiff consistently worked for

 Defendants over 40 hours per week.

        55.     During the relevant period, Carter was partially or totally responsible for paying

 Plaintiff’s wages.

        56.     During his employment with Defendants, Plaintiff worked overtime hours for

 which he was not compensated at a rate of time-and-a-half his regularly rate of pay as required by

 the FLSA.
 7|Page
                                    PERERA BARNHART ALEMÁN
                          12401 Orange Drive· Suite 123 · Davie, FL 33330
                       300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                             www.pba-law.com · Phone (786) 485.5232
Case 9:20-cv-81066-RS Document 1 Entered on FLSD Docket 07/07/2020 Page 8 of 9



        57.     Plaintiff is owed unpaid overtime compensation pursuant to the FLSA.

        58.     Carter did not compensate Plaintiff for his overtime despite her knowledge of the

 overtime hours Plaintiff worked.

        59.     Carter is also jointly and severally liable for double the overtime amounts owed as

 liquidated damages under the FLSA as a result of his intentional and willful violation of the FLSA

 for up to the three-year statute of limitations afforded by the FLSA.

        WHEREFORE, Plaintiff respectfully requests that the Court:

                    a. Enter judgment for Plaintiff against Carter under the FLSA;

                    b. Award Plaintiff actual damages for the unpaid wages;

                    c. Award Plaintiff liquidated damages;

                    d. Award Plaintiff his attorneys’ fees and costs;

                    e. Award Plaintiff all recoverable interest; and

                    f. Award any other relief this Honorable Court deems just and proper.



                                            JURY TRIAL

        Plaintiff hereby requests a trial by jury with respect to all claims so triable.




 8|Page
                                  PERERA BARNHART ALEMÁN
                        12401 Orange Drive· Suite 123 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           www.pba-law.com · Phone (786) 485.5232
Case 9:20-cv-81066-RS Document 1 Entered on FLSD Docket 07/07/2020 Page 9 of 9



 Dated: July 7, 2020
                                         Respectfully submitted,
                                         By:_/s/ Brody M. Shulman___________
                                         J. Freddy Perera, Esq.
                                         Florida Bar No. 93625
                                         freddy@pba-law.com
                                         Valerie B. Barnhart, Esq.
                                         Florida Bar. No
                                         valerie@pba-law.com
                                         Brody M. Shulman, Esq.
                                         Florida Bar No. 92044
                                         brody@pba-law.com
                                         PERERA BARNHART ALEMAN
                                         12401 Orange Drive, Suite 123
                                         Davie, Florida 33330
                                         Telephone: 786-485-5232
                                         Counsel for Plaintiff




 9|Page
                               PERERA BARNHART ALEMÁN
                     12401 Orange Drive· Suite 123 · Davie, FL 33330
                  300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                        www.pba-law.com · Phone (786) 485.5232
